HANNA, Presiding Judge.
Derrick Thomas was 15 years of age on November 21, 1996. On March 8, 1997, he was referred to the Juvenile Division of the Jackson County Circuit Court for rape, § 566.030, RSMo 1994. On March 12, 1997, the attorney for the juvenile officer filed a motion to dismiss pursuant to § 211.071, RSMo 1994, waiving jurisdiction and recommending transfer to the adult court. A hearing was held on April 24, 1997, and shortly thereafter the juvenile judge waived jurisdiction and allowed prosecution under the general law. Thomas appeals, arguing that the juvenile judge erred because he had received little or no services for his drug problem since his previous referral.
The Missouri Supreme Court held in In Re T.J.H., that a dismissal of a petition to allow prosecution under the general law pursuant to § 211.071, RSMo 1994, is not a final order from which an appeal is allowed. 479 S.W.2d 433, 434 (Mo. banc 1972). See also In the Interest of A.D.R., 515 S.W.2d 438, 439 (Mo. banc 1974). The court determined that allowing interlocutory review of the order would not be appropriate because delay of prosecution could jeopardize the entire proceeding. In Re T.J.H., 479 S.W.2d at 434. The court noted that the exclusive method for review of a Juvenile Division’s order is to file a motion to dismiss the indictment in the court of general jurisdiction. Id. at 435.
Appeal dismissed.
LAURA DENVIR STITH and EDWIN H. SMITH, JJ., concur.